FILED
                            NOT FOR PUBLICATION
                                                                              AUG 13 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

EDWIN OMAR ORELLANA, AKA                         No. 18-71589
Edwin Orellana Vigil,
                                                 Agency No. A204-366-290
              Petitioner,

 v.                                              MEMORANDUM*
                                                 AND ORDER
WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted August 11, 2020**
                              San Francisco, California

Before: GRABER and BRESS, Circuit Judges, and DAWSON,*** District Judge.

      Petitioner Edwin Omar Orellana seeks review of the Board of Immigration

Appeals’ ("BIA") denial of his claims for withholding of removal and protection



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas, sitting by designation.
under the Convention Against Torture ("CAT"). We have jurisdiction under

8 U.S.C. § 1252, and we deny the petition.1

      1. We must uphold findings of fact unless the evidence compels a contrary

conclusion. Guo v. Sessions, 897 F.3d 1208, 1212 (9th Cir. 2018). Substantial

evidence supports the BIA’s denial of withholding of removal because Petitioner

failed to demonstrate past persecution or a clear probability of future persecution

on account of a protected ground. Tamang v. Holder, 598 F.3d 1083, 1091 (9th

Cir. 2010). The evidence does not compel the conclusion that Petitioner will be

persecuted because of his membership in a social group consisting of his family.

Nothing compels the conclusion that MS-13 extorted Petitioner’s aunt and

kidnapped her daughter on account of their membership in Petitioner’s family,

rather than because of general criminality and a desire for economic gain. See

Santos-Lemus v. Mukasey, 542 F.3d 738, 747 (9th Cir. 2008) (holding that, where

the evidence suggests that someone "was victimized for economic and personal

reasons," the victimization does "not constitute persecution on account of [a



      1
         We also deny Petitioner’s motion to terminate proceedings for lack of
jurisdiction (Docket Entry No. 28). See Aguilar Fermin v. Barr, 958 F.3d 887, 895
& n.4 (9th Cir. 2020) (holding that "the lack of time, date, and place in the [notice
to appear] sent to [the petitioner] did not deprive the immigration court of
jurisdiction over her case," where the petitioner received "the complete notice at a
later time . . . and appeared for her scheduled hearings").

                                          2
protected ground]"), abrogated in part on other grounds by Henriquez-Rivas v.

Holder, 707 F.3d 1081, 1093 (9th Cir. 2013) (en banc). Similarly, the evidence

does not compel the conclusion that MS-13 would impute the political opinion of

Petitioner’s cousin to Petitioner, where Petitioner never took part in any political

activity with his cousin.

      2. Substantial evidence also supports the BIA’s denial of CAT protection

because Petitioner did not meet his burden to show that he would "more likely than

not" be tortured "by or with the acquiescence of a government official or other

person acting in an official capacity" if he were removed to El Salvador. Tamang,

598 F.3d at 1095. As explained above, the evidence does not compel the

conclusion that Petitioner would be targeted because of his membership in his

family. And "generalized evidence of violence and crime" in El Salvador does not

satisfy the standard for CAT protection. Delgado-Ortiz v. Holder, 600 F.3d 1148,

1152 (9th Cir. 2010) (per curiam).

      PETITION DENIED.




                                           3